803 F.2d 713Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Theodore Junior BOWMAN, Appellant,v.W.P. ROGERS, Warden;  John B. Taylor, Asst. Warden;Visiting Room Officers;  Commonwealth of Virginia,Department of Corrections;  W.E. Boldin, Jr., RegionalAdministrator;  William P. Rogers, individually and in hisofficial capacity;  John B. Taylor, individually and in hisofficial capacity;  R.S. Sanfilippo, individually and in hisofficial capacity;  Glory Martin, individually and in herofficial capacity;  Robert Lipsner, individually and in hisofficial capacity;  D.A. Arnold, individually and in hisofficial capacity;  A.L. Smith, individually and in hisofficial capacity;  J. Edmonds, individually and in hisofficial capacity;  B.E. Wedner, officially and in hisofficial capacity;  G. Kaiser, individually and in hisofficial capacity;  Doctor C.F. Beorn, individually and inhis official capacity;  W.E. Clark, individually and in hisofficial capacity;  Reva Fairburn, individually and in herofficial capacity;  J. McCaffrey, individually and in hisofficial capacity;  R.C. Brown, individually and in hisofficial capacity;  Officer Minor, indivividually and in hisofficial capacity, Appellees.
No. 85-6510.
United States Court of Appeals, Fourth Circuit.
Submitted June 10, 1986.Decided Oct. 3, 1986.

Theodore Junior Bowman, appellant pro se.
Robert H. Herring, Jr., Office of the Attorney General, for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinions discloses that this appeal from its orders denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Bowman v. Rogers, C/A No. 85-23-N (E.D.Va., May 15, July 2, 1985).


2
AFFIRMED.